Decree affirmed. There was no error in denying the motions for jury issues. The judge could give weight to the affidavits of two witnesses, one the lawyer who drew the will and was named an executor thereof, which, if believed, showed due execution of the will. He evidently did not deem of offsetting significance, and we do not, the statement, based on signed writings of the third witness and of the layman witness whose affidavit was in evidence, that the contestants expected to have evidence of invalid execution.